Case: 13-11366      Document: 00512772541         Page: 1    Date Filed: 09/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 13-11366                              FILED
                                                                        September 17, 2014
                                                                           Lyle W. Cayce
LEROY DONNIE GRANT,                                                             Clerk

                                                 Plaintiff – Appellant
v.

CPC LOGISTICS, INCORPORATED; CPC BUILDING &
MANUFACTURING PRODUCTS,

                                                 Defendants – Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:12-CV-200


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Leroy Donnie Grant, proceeding pro se, timely
appeals the dismissal of his lawsuit alleging claims of race-based
discrimination and unlawful retaliation. In his lawsuit, Grant alleges that he
was subject to unlawful discrimination and retaliation that eventually led to
his termination.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-11366       Document: 00512772541          Page: 2     Date Filed: 09/17/2014



                                       No. 13-11366
        On Defendant-Appellees CPC Logistics, Incorporated’s and CPC
Building & Manufacturing Products’ motion for summary judgment, the
district court dismissed all of Grant’s claims.                 Proceeding through the
McDonnell-Douglas 1          circumstantial        evidence      framework         for    race
discrimination claims, 2 the district court first concluded that Grant failed to
establish all four elements of the prima facie case. Specifically, the district
court concluded that one of Grant’s two comparators had a different and non-
comparable violation history, and that the second of Grant’s comparators was
not treated more favorably than Grant, because he too was fired after the same
number of logbook violations. Second, the district court concluded that even if
Grant had established the prima facie case, the Defendant-Appellees had
articulated legitimate, non-discriminatory reasons 3 for terminating Grant—
namely, failure to comply with company logbook and speed limit policies—and
that Grant failed to establish that these legitimate, non-discriminatory
reasons were mere pretext for race discrimination. The district court next
addressed Grant’s claims of retaliation, again proceeding through the
McDonnell-Douglas framework. 4 The district court held that Grant failed to


       1 McDonnell-Douglas Corp. v. Green, 411 U.S. 792 (1973).
       2  “Under that framework, the plaintiff must first establish a prima facie case of
discrimination, which requires a showing that the plaintiff (1) is a member of a protected
group; (2) was qualified for the position at issue; (3) was discharged or suffered some adverse
employment action by the employer; and (4) was replaced by someone outside his protected
group or was treated less favorably than other similarly situated employees outside the
protected group.” McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007) (citing
Wheeler v. BL Dev. Corp., 415 F.3d 399, 405 (5th Cir. 2005)).
       3 Once “the plaintiff makes a prima facie showing, the burden then shifts to the

employer to articulate a legitimate, nondiscriminatory or nonretaliatory reason for its
employment action. The employer’s burden is only one of production . . . . If the employer
meets its burden of production, the plaintiff then bears the ultimate burden of proving that
the employer’s proffered reason is not true but instead is a pretext for the real discriminatory
or retaliatory purpose.” Id. at 557.
       4 “To establish a prima facie case of retaliation, the plaintiff must establish that: (1)

he participated in an activity protected by Title VII; (2) his employer took an adverse
employment action against him; and (3) a causal connection exists between the protected
                                               2
     Case: 13-11366       Document: 00512772541         Page: 3    Date Filed: 09/17/2014



                                      No. 13-11366
make the prima facie case, because there was no evidence that he had engaged
in any protected activity.
       Grant timely appeals the grant of summary judgment, arguing that the
district court erred in dismissing his claims. On de novo review of the district
court’s grant of summary judgment to Defendant-Appellees, we AFFIRM for
essentially the same reasons given by the district court. 5




activity and the adverse employment action.” Id. at 556–57 (citing Banks v. E. Baton Rouge
Parish Sch. Bd., 320 F.3d 570, 575 (5th Cir. 2003)).
        5 Because we affirm the district court, we need not reach Defendant-Appellees’ motion

to strike Appellant’s brief, and accordingly, we deny the motion as moot.
                                             3